                                         Case 2:20-cv-00983-JCM-VCF Document 8 Filed 06/25/20 Page 1 of 2



                          1        PATRICK H. HICKS, ESQ.
                                   Nevada State Bar Number: 004632
                          2        SANDRA KETNER, ESQ.
                                   Nevada State Bar Number: 8527
                          3        LITTLER MENDELSON, P.C.
                                   3960 Howard Hughes Parkway
                          4        Suite 300
                                   Las Vegas, NV 89169-5937
                          5        Telephone:     702.862.8800
                                   Fax No.:       702.862.8811
                          6        Email:         phicks@littler.com
                                                  sketner@littler.com
                          7
                                   Attorneys for Defendant
                          8        WYNDHAM VACATION OWNERSHIP, INC. d/b/a WYNDHAM
                                   DESTINATIONS
                          9

                       10                                           UNITED STATES DISTRICT COURT

                       11                                                 DISTRICT OF NEVADA

                       12

                       13          DANIELLE ARMSTRONG, individually,                  Case No. 2:20-cv-00983-JCM-VCF

                       14          Plaintiff,

                       15          vs.                                                STIPULATION AND ORDER TO EXTEND
                                                                                      TIME FOR DEFENDANT TO RESPOND
                       16          WYNDHAM VACATION OWNERSHIP,                        TO PLAINTIFF’S COMPLAINT
                                   INC. d/b/a WYNDHAM DESTINATIONS,
                       17          A foreign corporation; DOES I-X; and ROE
                                   BUSINESS ENTITIES I-X, inclusive                   (FIRST REQUEST)
                       18
                                                       Defendant.
                       19

                       20
                                            Plaintiff DANIELLE ARMSTRONG (“Plaintiff”) and DefendantsWYNDHAM VACATION
                       21
                                    OWNERSHIP, INC. d/b/a WYNDHAM DESTINATIONS (“Defendant”), by and through their
                       22
                                    attorneys of record, stipulate that Defendant has an additional fourteen (14) days from June 24, 2020
                       23
                                    to answer or otherwise plead in response to Plaintiff’s complaint. Defendant is to file its response on
                       24
                                    or before July 8, 2020. This is the first extension of Defendant’s time to respond to Plaintiff’s
                       25
                                    complaint and is made by stipulation of the parties.
                       26
                                            This extension is necessary based on the workload of defense counsel and challenges
                       27
                                    associated with continued teleworking. This is the first request for an extension of time to answer or
                       28
LITT LER M ENDELSON, P .C.
        At torn ey s At Law
  3960 How ard Hug hes Park w ay
             Suit e 300
   Las Vegas , N V 89169-5937
          702. 862. 8800
                                       Case 2:20-cv-00983-JCM-VCF Document 8 Filed 06/25/20 Page 2 of 2



                          1        otherwise respond to the Complaint.

                          2                 The parties agree and represent to the Court that this request is made in good faith and not for

                          3        the purpose of delay.

                          4        Dated: June 22, 2020                            Dated: June 22, 2020
                          5        Respectfully submitted,                         Respectfully submitted,
                          6

                          7        /s/ Danielle J. Barraza, Esq.                   /s/ Sandra Ketner, Esq.
                                   JOSEPH A. GUTIERREZ, ESQ.                       PATRICK H. HICKS, ESQ.
                          8        DANIELLE J. BARRAZA, ESQ.                       SANDRA KETNER, ESQ.
                                   MAIER GUTIERREZ & ASSOCIATES                    LITTLER MENDELSON, P.C.
                          9
                                   Attorneys for Plaintiff                         Attorneys for Defendant
                       10          DANIELLE ARMSTRONG                              WYNDHAM VACATION OWNERSHIP, INC.
                                                                                   d/b/a WYNDHAM DESTINATIONS
                       11

                       12
                                                                                  ORDER.
                       13
                                                                                  IT IS SO ORDERED.
                       14
                                                                                  Dated this 25th day of June, 2020.
                       15

                       16
                                                                                  _____________________________________
                       17                                                         UNITED STATES MAGISTRATE JUDGE
                       18          4815-2677-0112.1 049859.1028

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
LITT LER M ENDELSON, P .C.
        At torn ey s At Law
  3960 How ard Hug hes Park w ay
                                                                                     2.
             Suit e 300
   Las Vegas , N V 89169-5937
          702. 862. 8800
